      Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 1 of 30



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                      )
LISA PAGE,                            )
                                      )
             Plaintiff,               )
                                      )   Case No. 1:19-cv-3675-TSC
     v.                               )
                                      )
U.S. DEPARTMENT OF JUSTICE, et al.,   )
                                      )
                                      )
             Defendants.              )
                                      )
                                      )


          MEMORANDUM IN REPLY IN SUPPORT OF DEFENDANTS’
                MOTION FOR SUMMARY JUDGMENT
             Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 2 of 30



                                                   TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 3

I.        SUMMARY JUDGMENT IS APPROPRIATE ON THE CURRENT RECORD ............ 3

II.       THE FBI IS ENTITLED TO SUMMARY JUDGMENT .................................................. 6

III.      DEFENDANTS HAVE SHOWN CONCLUSIVELY THAT THERE WAS NO
          WILLFUL OR INTENTIONAL VIOLATION OF THE PRIVACY ACT ....................... 8

IV.       THE PRIVACY ACT AUTHORIZED THE DEPARTMENT’S DISCOLSURE
          OF THE TEXT MESSAGES............................................................................................ 12

          A.         The Department Properly Relied on the OIG’s SORN. ........................................ 13

          B.         The Department’s Disclosure to the Media Was Compatible with the
                     Purposes for Which the Text Messages Were Collected. ..................................... 15

                     1.         The Department Correctly Applied the Compatibility Test ..................... 15

                     2.         Plaintiff’s Speculation about the Department’s Motives Has No
                                Bearing on the Compatibility Analysis ..................................................... 18

          C.         The Department Properly Relied on Routine Use (k) from the OIG’s
                     SORN. ................................................................................................................... 19

                     1.         Routine Use (k) Permits the Department’s Disclosure to the Media ........ 19

                     2.         The Department Made the Necessary Predicate Determination
                                under Routine Use (k) before Disclosing the Text Messages to the
                                Media. ....................................................................................................... 22

CONCLUSION ............................................................................................................................. 25




                                                                       i
            Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 3 of 30



                                              TABLE OF AUTHORITIES

          Cases

Albright v. United States,
  732 F.2d 181 (D.C. Cir. 1984) .................................................................................................... 9

Ames v. U.S. Dep’t of Homeland Security,
 861 F.3d 238 (D.C. Cir. 2017) ............................................................................................ 16, 17

Britt v. Naval Investigative Serv.,
  886 F.2d 544 (3d Cir. 1989) ...................................................................................................... 16

Chichakli v. Tillerson,
 882 F.3d 229 (D.C. Cir. 2018) .................................................................................................. 16

Convertino v. U.S. Dep’t of Justice,
 684 F.3d 93 (D.C. Cir. 2012) .................................................................................................. 5, 6

Corel Corp. v. United States,
 165 F. Supp. 2d 12 (D.D.C. 2001) ............................................................................................ 18

Dinh Tran v. Dep’t of Treasury,
  351 F. Supp. 3d 130 (D.D.C. 2019) .......................................................................................... 21

Fischer v. U.S. Dep’t of Justice,
  723 F. Supp. 2d 104 (D.D.C. 2010) ............................................................................................ 3

Getman v. NLRB,
 450 F.2d 670 (D.C. Cir. 1971) .................................................................................................. 22

Judicial Watch v. Dep’t of Defense,
  963 F. Supp. 2d 6 (D.D.C. 2013) .............................................................................................. 10

Maydak v. United States,
 630 F.3d 166 (D.C. Cir. 2010) .................................................................................................... 7

Muslim Advocates v. U.S. Dep’t of Justice,
 833 F. Supp. 2d 92 (D.D.C. 2011) ............................................................................................ 10

Students Against Genocide v. Dep’t of State,
  257 F.3d 828 (D.C. Cir. 2001) .................................................................................................. 10

Sussman v. U.S. Marshals Serv.,
  494 F.3d 1106 (D.C. Cir. 2007) .............................................................................................. 8, 9


                                                                  ii
             Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 4 of 30



Tijerina v. Walters,
  821 F.2d 789 (D.C. Cir. 1987) .................................................................................................. 12

          Statutes

5 U.S.C. § 552(b)(6) ..................................................................................................................... 22

5 U.S.C. § 552a(b) ........................................................................................................................ 14

5 U.S.C. § 552a(b)(2) .................................................................................................................... 22

5 U.S.C. § 552a(b)(3) .............................................................................................................. 14, 22

5 U.S.C. § 552a(g)(4) ............................................................................................................ 7, 8, 14

          Legislative Materials

Oversight Hearing with the Deputy Attorney General Rod Rosenstein Before the H. Comm. On
 the Judiciary, 115 Cong. 37 (2017)........................................................................................... 10

Crossfire Hurricane Report Hearing before the S. Comm.
  On the Judiciary, 116 Cong. (2019) .......................................................................................... 10


          Regulations

28 C.F.R. § 50.2(c)(1) ............................................................................................................. 19, 20

57 Fed. Reg. 8473 (Mar. 10, 1992) ............................................................................................... 15

72 Fed. Reg. 36,725 (July 5, 2007) ........................................................................................ passim




                                                                     iii
         Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 5 of 30



                                        INTRODUCTION

       There is no mystery to be solved in this case. The identities of the persons responsible for

the disclosure of Plaintiff’s text messages to the news media are known, as are their motivations

and the timing of all of the relevant events.

       Here are the dispositive facts, established through sworn testimony already in the record:

On December 12, 2017, then–Deputy Attorney General Rod Rosenstein was considering whether

to authorize the Department of Justice (“Department”) to disclose to the media 357 text messages

exchanged between Plaintiff and Peter Strzok that the Department received from the Office of the

Inspector General (“OIG”). See Declaration of Rod J. Rosenstein ¶ 14, ECF No. 14-4 (“Rosenstein

Decl.”); Declaration of Stephen E. Boyd ¶ 6, ECF No. 14-5 (“Boyd Decl.”). Congress had

requested those text messages, and the Department had determined that there was no legal basis to

deny Congress’s request in advance of Mr. Rosenstein’s upcoming testimony before a

congressional committee on December 13, 2017. See Rosenstein Decl.¶ 14; Boyd Decl. ¶ 7.

Before deciding whether to release the text messages to the media, however, Mr. Rosenstein

wanted to confirm that the disclosure would not violate the Privacy Act. See Rosenstein Decl. ¶ 16.

Based on that concern, and at Mr. Rosenstein’s direction, then–Associate Deputy Attorney General

Scott Schools consulted with the head of the Department’s Office of Privacy and Civil Liberties

(“OPCL”), Peter Winn. See Rosenstein Decl. ¶ 16; Declaration of Peter Winn ¶¶ 3–4, ECF No.

14-6 (“Winn Decl.”). Mr. Winn is the career expert in the Department responsible for providing

authoritative legal advice and guidance to the Department’s leadership on questions regarding the

Privacy Act, including on the lawfulness of proposed disclosures of information. See Winn Decl.

¶ 3; see also Rosenstein Decl. ¶ 16. Mr. Winn reviewed the relevant text messages and concluded

that disclosing them in redacted form would not violate the Privacy Act. See Winn Decl. ¶¶ 13,



                                                1
         Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 6 of 30



18. Mr. Schools reported Mr. Winn’s conclusion to Mr. Rosenstein on December 12, 2017, and

Mr. Rosenstein then authorized their disclosure as redacted with the express understanding that

doing so would not violate the Privacy Act. See Rosenstein Decl. ¶¶ 16–19; Winn Decl. ¶ 18. It

was the Department’s decision, not the FBI’s, to disclose the text messages to the media. See

generally Rosenstein Decl.; Boyd Decl. Winn Decl.

       These facts are uncontroverted, and they conclusively establish that Defendants did not

willfully or intentionally violate the Privacy Act. To the contrary, the Department made an

appropriate and reasonable factual and legal inquiry before proceeding to disclose a redacted set

of the text messages, and the final decision-maker on behalf of the Department, Mr. Rosenstein,

believed that the disclosure was lawful. See Rosenstein Decl. ¶¶ 16–19.

       Plaintiff’s refrain throughout her brief is that the Court should not decide her claims yet

because she needs additional information. That argument is meritless, as discussed below and in

Defendants’ opposition to Plaintiff’s Rule 56(d) motion. See Defs.’ Opp’n to Pl.’s Rule 56(d) Mot.

(“Defs.’ 56(d) Opp’n”). The defects in Plaintiff’s Privacy Act claim cannot be cured through

discovery. While some areas of factual disagreement exist, none of them rises to the level of a

material fact about which there is any genuine dispute. Plaintiff is therefore forced to rely on

innuendo to try to convince the Court that Mr. Rosenstein or Mr. Winn may have acted in bad

faith. But Plaintiff’s rank speculation does not justify allowing her case to proceed.

       Plaintiff’s case suffers from other fatal flaws as well. As discussed further below, the

Department’s disclosure of the text messages was compatible with the purpose for which OIG

collected them—among other things, to supervise conduct relating to programs and operations of

the Department. In addition, the Department’s disclosure of the text messages to the media was,

in fact, authorized by the Privacy Act, as Mr. Winn concluded, because, assuming Plaintiff’s text



                                                 2
         Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 7 of 30



messages were maintained in an OIG system of records, the disclosure falls within a routine use

in OIG’s system of records notice, or “SORN.” Because the Department’s disclosure was

authorized by a compatible routine use, Plaintiff cannot establish a Privacy Act violation—even

putting aside the fact that there was no willful or intentional violation of the statute.

       At bottom, Plaintiff’s case is based on her objection to the Department’s policy decision to

release Plaintiff’s communications with Mr. Strzok to the media. While Plaintiff may disagree

with the wisdom that decision, the evidence already before the Court demonstrates that the

Department acted in good faith, with the clear understanding that the disclosure was legal, and

therefore Plaintiff cannot prevail.

                                            ARGUMENT

I.      SUMMARY JUDGMENT IS APPROPRIATE ON THE CURRENT RECORD.

       To start, the Court should reject Plaintiff’s request to allow this case to proceed to

discovery, because Plaintiff cannot prevail in light of the uncontroverted facts already in the record.

As explained more fully in Defendants’ opposition to Plaintiff’s Rule 56(d) motion, discovery

would be inappropriate in this case, which challenges a single disclosure under the Privacy Act,

given that the government has already produced the declarations of three senior Department

officials—including the ultimate decision-maker—attesting to the Department’s basis and purpose

for the disclosure of the text messages between Plaintiff and Mr. Strzok. Those declarations are

entitled to a presumption of good faith, see, e.g., Fischer v. U.S. Dep’t of Justice, 723 F. Supp. 2d

104, 108 (D.D.C. 2010), and Plaintiff offers no valid reason to doubt their veracity. Plaintiff attacks

the Department’s account on the margins, relying on innuendo to characterize what Plaintiff calls

the Department’s “secretive process.” Pl.’s Opp’n to Defs.’ Mot. for Summ. J. at 16, ECF No. 21

(“Opp’n”). Yet, Plaintiff does not challenge the key fact that Mr. Rosenstein believed—on the

basis of information he sought from the person in the Department responsible for providing
                                                   3
           Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 8 of 30



authoritative advice regarding the legality of disclosures under the Privacy Act—that disclosing

the text messages was permissible under that statute. The rest is just noise.

       Plaintiff still makes the rather extraordinary claim that she is entitled to discovery in order

to understand the “knowledge and motives” of “all officials whose conduct is relevant.” Opp’n at

10, 13. For instance, Plaintiff faults the government for not providing a declaration from Mr.

Schools, stating that the declarations in the record “do not address . . .when Mr. Schools had the

relevant conversations; what, if anything, he told Mr. Winn about the relevant system or systems

of records; and whether Mr. Schools provided any advice or analysis to Mr. Rosenstein beyond

relaying Mr. Winn’s conclusions.” Opp’n at 12. Yet, none of those questions are material. Mr.

Rosenstein, who was the Deputy Attorney General and the decision-maker regarding the

disclosure, testified in his declaration that he sought advice from the appropriate Department

official regarding whether disclosing the text messages to the media would be legal and relied on

Mr. Winn’s conclusion that the disclosure was permissible under the Privacy Act when authorizing

their disclosure. Rosenstein Decl. ¶¶ 16–19. Plaintiff does not dispute those facts. And it is

irrelevant, for example, what additional information, if any, Mr. Schools may have conveyed to

Mr. Rosenstein at the time, because Mr. Rosenstein believed the disclosure to be legal following

an appropriate inquiry.1

       Plaintiff also misses the mark in claiming that she needs discovery to understand the role

of Sarah Isgur, see Opp’n at 12–13, who was a senior official in the Department’s Office of Public




       1
         Similarly, Plaintiff argues that because Defendants lacked knowledge or information
about Plaintiff’s allegations about Department officials notifying the White House about the text
messages and the White House subsequently notifying the media about them prior to the December
2 news articles, this “is a matter to be developed in discovery.” Opp’n at 5 n.1, 33. But Plaintiff’s
Privacy Act claim is based solely on the December 12 disclosure to the media, not any previous
disclosure. See Compl. ¶¶ 81–89, ECF No. 1.
                                                 4
         Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 9 of 30



Affairs (“OPA”) at the time. Plaintiff directs much of her attention toward Ms. Isgur’s

communications with reporters and argues that discovery is necessary to determine whether the

so-called “clandestine approach” to disclosing the text messages to reporters “was driven by Ms.

Isgur or reflects instructions from her superiors.” Opp’n at 13. But why is that relevant? As

discussed below, there was nothing improper about how the Department released the text messages

to the media. Putting that aside, and regardless of whether anyone instructed Ms. Isgur on the

particulars of how she should give reporters access to the text messages, that information would

not save Plaintiff’s Privacy Act claim. Nothing in that statute, or the routine use for that matter,

speaks to what time of day the government may release information, nor does it mandate that the

government provide electronic copies when making disclosures or allow reporters to “source” the

disclosed information to agency officials, as Plaintiff appears to suggest. See Opp’n at 16. Again,

the undisputed and dispositive facts are that Mr. Rosenstein sought and received guidance from

the relevant expert among the Department’s career staff, and Mr. Rosenstein believed when

authorizing the disclosure that doing so was lawful under the Privacy Act based on the authoritative

guidance he received. Whatever additional facts Plaintiff might gather from discovery would be

mere palace intrigue. They may be of interest to avid consumers of political journalism, but they

are unmoored from the elements of a Privacy Act claim.

       The case on which Plaintiff principally relies to argue that discovery is necessary,

Convertino v. U.S. Dep’t of Justice, 684 F.3d 93 (D.C. Cir. 2012), is a useful study in contrasts

with the facts already before the Court here. In Convertino, the plaintiff brought a Privacy Act

claim based on the allegedly willful or intentional disclosure of confidential information to a

reporter by an unidentified Department employee, and the Department did not contend that the

disclosure was authorized. See id. at 97. The plaintiff tried for several years through various means



                                                 5
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 10 of 30



to learn the identity of the person who allegedly disclosed the information, including by issuing a

subpoena to the reporter, but the plaintiff was unsuccessful. The district court denied the plaintiff’s

motion to stay summary judgment proceedings in order to allow for additional discovery, and then

entered summary judgment on behalf of the government. The D.C. Circuit then reversed the denial

of the plaintiff’s request for a stay, based on the plaintiff’s “‘monumental’ efforts . . . to discover

the needed information,” and because the plaintiff “submitted ample evidence to suggest that

additional discovery could reveal the source’s identity.” Id. at 101–02.

       This case could not be more different. The court in Convertino allowed the case to go

forward because the plaintiff could have plausibly obtained through additional discovery

information that was material to his Privacy Act claim—i.e., the identity of the person who

allegedly leaked the information, which was necessary to determine whether there was a willful or

intentional violation of the statute. Id. at 100. Here, the identity of the person who authorized the

disclosure to the media is already known and is not in dispute. See Opp’n at 10 (acknowledging

that Mr. Rosenstein “authorized disclosure of the messages to the media”). It is also clear from the

existing record that Mr. Rosenstein authorized the disclosure with the belief that doing so would

not violate the Privacy Act. See Rosenstein Decl. ¶¶ 14–19. The material facts are already known.

Discovery would therefore only confirm—after a significant and unnecessary expenditure of

resources and effort—that Defendants are entitled to judgment in their favor.

II.     THE FBI IS ENTITLED TO SUMMARY JUDGMENT.

       Plaintiff’s opposition barely even attempts to show why the FBI should remain in this case.

See Opp’n at 35. Defendants have submitted three separate sworn declarations, all of which

indicate that the Department, and not the FBI, released the text messages to the media on December

12, 2017. See Rosenstein Decl. ¶¶ 15–18; Winn Decl. ¶¶ 4, 18; Boyd Decl. ¶ 12. Indeed, Plaintiff



                                                  6
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 11 of 30



does not even appear to dispute that fact. See, e.g., Opp’n at 10 (acknowledging that Mr. Rosenstein

authorized the disclosure).

       Plaintiff’s effort to keep the FBI in this case—such as it is—relies on sleight of hand. She

states that the text messages may have been “contained in multiple systems of records,” including

the FBI’s. See Opp’n at 35. Plaintiff’s argument is that, even though it was the Department that

authorized the disclosure to the media, see Rosenstein Decl. ¶¶ 15–18; Winn Decl. ¶¶ 4, 18; Boyd

Decl. ¶ 12, and even though the Department received those text messages from OIG, see

Rosenstein Decl. ¶ 9; Boyd Decl. ¶ 8, the FBI could still be liable for damages if the text messages

were at some point in time also located on an FBI system of records, because those “systems [of

records] may have been used to facilitate the disclosure,” Opp’n at 35 (emphasis added).

       Plaintiff’s argument has no basis in law. Even assuming the text messages were, in fact,

“contain[ed]” in an FBI system of records, in addition to a system of records maintained by OIG,

their mere presence there would not violate the Privacy Act. The Privacy Act is implicated only

when an agency discloses covered records from a “system of records,” as that term is defined in

the statute. See Maydak v. United States, 630 F.3d 166, 178 (D.C. Cir. 2010). Here, based on the

Rosenstein, Winn, and Boyd declarations, there can be no serious question whether the FBI

disclosed the text messages at issue: it did not. Furthermore, accepting Plaintiff’s claim that the

FBI could be liable under the Privacy Act—even though it did not authorize the disclosure—

simply because the relevant records may have also been contained in an FBI system of records,

and even though the Department received the records from OIG—would read out of the statute the

clear requirement that a disclosure must be intentional and willful in order to make the agency

liable for damages. See 5 U.S.C. § 552a(g)(4).




                                                 7
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 12 of 30



       All of the material facts are clear. It was the Department, not the FBI, that disclosed the

text messages to the media, and no amount of discovery could change that basic and dispositive

fact. Defendants respectfully submit that the Court should grant summary judgment in Defendants’

favor as to Plaintiff’s claim against the FBI.

III.   DEFENDANTS HAVE SHOWN CONCLUSIVELY THAT THERE WAS NO
       WILLFUL OR INTENTIONAL VIOLATION OF THE PRIVACY ACT.

       For the reasons discussed below and in Defendants’ opening brief, Plaintiff cannot

establish a violation of the Privacy Act based on the Department’s disclosure of the text messages

to the media. But even if the Court were to disagree, Plaintiff cannot prevail, because the

Department did not intentionally or willfully violate the statute, as established by the sworn

declarations of one former and two current high-ranking Department officials. See 5 U.S.C.

§ 552a(g)(4) (requiring litigants to establish agency acted “in a manner which was intentional or

willful” in order to obtain monetary damages); Sussman v. U.S. Marshals Serv., 494 F.3d 1106,

1122 (D.C. Cir. 2007) (holding that plaintiff must show the government disclosed information

“without grounds for believing it to be lawful, or by flagrantly disregarding others’ rights”).

       The relevant facts are clear and are described above, but they are worth repeating: Before

authorizing the disclosure of the text messages to the media, Mr. Rosenstein sought the advice of

the senior career expert within the Department responsible for advising Department leadership

regarding the lawfulness of proposed disclosures under the Privacy Act. See Rosenstein Decl. ¶ 16;

see also Winn Decl. ¶ 4. That expert, Mr. Winn, reviewed the text messages and concluded that

disclosing them to the media would not violate the Privacy Act, even assuming they were contained

in a system of records. Winn Decl. ¶¶ 9–18. Then, based on Mr. Winn’s analysis, Mr. Rosenstein

authorized the disclosure with the understanding that doing so would not violate the Privacy Act.

See Rosenstein Decl. ¶¶ 16–19. Plaintiff obviously disagrees with Mr. Winn’s legal analysis and


                                                 8
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 13 of 30



Mr. Rosenstein’s decision to release the text messages publicly, but there is no escaping the

conclusion that Mr. Rosenstein acted based on this understanding and did not willfully or

intentionally violate the Privacy Act. That should be the end of the matter. See, e.g., Sussman, 494

F.3d at 1122 (requiring litigants to show that the “violation [was] so patently egregious and

unlawful that anyone undertaking the conduct should have known it unlawful”).

       Undaunted, Plaintiff works hard to try to muddy the waters and cast doubt on whether Mr.

Rosenstein acted in good faith, see Opp’n at 14–21, but she ultimately fails to raise a question of

material fact. Plaintiff relies heavily on the timing and circumstances surrounding the December

12, 2017 disclosure. She points out that the disclosure occurred in the evening and that the

Department did not transmit the text messages to reporters electronically, which Plaintiff believes

would have been “the most transparent and expeditious way to release them.” Opp’n at 16. She

also highlights that OPA initially instructed reporters not to “source” the text messages to the

Department for a short time after their release, which Plaintiff suggests is evidence of some

malfeasance. Id.

       Plaintiff’s reliance on the specific timing and method OPA used to allow reporters to

review the text messages is a sideshow. Plaintiff attempts to craft a narrative that the Department

employed a “secretive process” with respect to the release. But even if one were to accept

Plaintiff’s account, the dispositive fact remains that Mr. Rosenstein believed that the proposed

disclosure was lawful after making the appropriate inquiry. See Rosenstein Decl. ¶¶ 18–19. Far

from “flagrantly disregarding” Plaintiff’s rights, Opp’n at 15 (quoting Albright v. United States,

732 F.2d 181, 189 (D.C. Cir. 1984)), Mr. Rosenstein was specifically concerned about whether

the contemplated disclosure might implicate the Privacy Act, and he sought and obtained advice




                                                 9
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 14 of 30



from the appropriate career official to ensure the Department would be acting within the bounds

of the law. See Rosenstein Decl. ¶ 16.

       Moreover, even assuming the details of the method by which the Department released the

text messages were somehow relevant, Plaintiff’s account comes nowhere close to suggesting that

the Department acted improperly. There is nothing unusual or “secretive” about OPA providing

information to reporters (or to Congress) in the evening, particularly given that reporters often

operate on tight publishing deadlines. The work of the Department does not automatically grind to

a halt at 5:00 p.m. And, as reflected in materials already before the Court, Ms. Isgur did not limit

her interactions with reporters to ordinary business hours. See Strzok v. Barr, No. 19-cv-2367-

ABJ, Ex. A, ECF No. 36-3 (containing an email from Ms. Isgur to a reporter sent close to

midnight).

       Nor is there anything unusual about OPA establishing restrictions on how reporters review

information (e.g., without providing an electronic copy). The government in many instances

declines to provide copies of materials to reporters or other third parties and sets limits on what

the reporter may reveal—such as by providing information “on background.” See, e.g., Muslim

Advocates v. U.S. Dep’t of Justice, 833 F. Supp. 2d 92, 96 (D.D.C. 2011) (in a meeting, FBI

officials showed draft guide to civil rights groups and required them to return it before leaving);

Judicial Watch v. Dep’t of Defense, 963 F. Supp. 2d 6, 9 (D.D.C. 2013) (Defense Department

official provided name of Navy Seal to filmmaker and asked that filmmaker not reveal it); Students

Against Genocide v. Dep’t of State, 257 F.3d 828, 837 (D.C. Cir. 2001) (Ambassador Albright

displayed, but did not distribute, surveillance photographs to U.N. Security Council members).

These practices do not suggest bad faith, particularly not here given that Mr. Rosenstein

acknowledged in his testimony the following day the Department’s disclosure and the fact that the



                                                10
           Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 15 of 30



Department invited reporters to view the texts in its offices. See Oversight Hearing with Deputy

Attorney General Rod Rosenstein Before the H. Comm. On the Judiciary, 115 Cong. 37, 63

(2017).2

       Another theme of Plaintiff’s effort to cast doubt on the clear evidence before the Court is

to suggest that Mr. Winn may not have had sufficient time to review the proposed disclosure and

conduct an adequate Privacy Act analysis, or that Mr. Rosenstein may not have actually received

Mr. Winn’s analysis before authorizing the disclosure. See Opp’n at 17–19. Plaintiff’s argument

cannot be taken seriously. Mr. Winn’s declaration makes clear that he had an opportunity to review

the redacted text messages before concluding that their disclosure would be lawful. See Winn Decl.

¶¶ 4, 16. Mr. Rosenstein’s declaration states that he sought and received Mr. Winn’s conclusions

“[b]efore disclosing the text messages to the news media,” Rosenstein Decl. ¶ 16, and that he

authorized OPA to disclose the redacted texts to the media “with the express understanding that it

would not violate the Privacy Act,” id. ¶ 17. Plaintiff must therefore engage in linguistic acrobatics

to suggest that perhaps Mr. Rosenstein had not received Mr. Winn’s conclusion before he

authorized the disclosure. See Opp’n at 17–18. But no honest reading of the Rosenstein and Winn

declarations supports Plaintiff’s argument, see, e.g., Rosenstein Decl. ¶¶ 16–18; Winn Decl. ¶¶ 4–

5, 18. It is also of no moment that Mr. Winn later authored a memorandum to the file committing


       2
          Plaintiff claims that the Department should get “no credit” for acknowledging its
disclosure of the text messages after it was known publicly the following day that the Department
provided the text messages to the media. See Opp’n at 16–17. Plaintiff’s point only highlights the
absurdity of her suggestion that the Department attempted to employ a “secretive process” for
some nefarious purpose. Id. at 16. As is borne out by the facts, it would have been naïve in the
extreme for anyone involved in the December 12, 2017 disclosure of the text messages to various
news outlets to believe that the details surrounding the disclosure would not come to light. Indeed,
Congress asked Mr. Rosenstein about the specifics the following day during his testimony. But
even if Congress had not asked, the details were bound to be disclosed (and ultimately were
disclosed, as evidenced in Plaintiff’s exhibits) both by the reporters involved and/or in response to
Freedom of Information Act (“FOIA”) requests.

                                                 11
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 16 of 30



his analysis to writing, which is common after providing advice orally and does not change the

fact that he concluded on December 12, 2017 that there would be no Privacy Act violation resulting

from a public disclosure of the text messages. See Opp’n at 17.

       Further, Plaintiff cites no authority to support her suggestion that there is some minimum

amount of time—for example, a certain number of hours or even days—that Mr. Winn needed to

spend reviewing the text messages and considering the question before it would be appropriate for

Mr. Rosenstein to rely on his analysis. See Opp’n at 18–19 (pointing out that “ADAG Schools

provided Mr. Winn the redacted text messages to review . . . just hours before reporters were

invited to the Department to review them”); id. at 31 (apparently criticizing the Department for

making the decision “in hours”). As head of OPCL, Mr. Winn is the Department’s primary expert

on disclosures under the Privacy Act. He is the person responsible for advising Department

leadership on whether a proposed disclosure is permissible under the statute, and he has extensive

knowledge and experience in the field. See Winn Decl. ¶¶ 1–3. His considered judgment, based on

his expertise and his review of the text messages, was that the disclosure would not violate the

Privacy Act, Winn Decl. ¶ 18. Moreover, and crucially, Mr. Rosenstein reasonably relied on Mr.

Winn’s analysis when authorizing the disclosure, Rosenstein Decl. ¶¶ 16–19. Based on the

uncontroverted facts before the Court, there was certainly nothing close to the sort of conduct

“greater than gross negligence” or “flagrant disregard[]” of Plaintiff’s rights that would be required

for her to prevail. Tijerina v. Walters, 821 F.2d 789, 799 (D.C. Cir. 1987).

IV.    THE PRIVACY ACT AUTHORIZED THE DEPARTMENT’S DISCLOSURE OF
       THE TEXT MESSAGES.

       Even if Plaintiff could somehow get past the dispositive fact that the Department did not

willfully or intentionally violate the Privacy Act, the Department is entitled to summary judgment

because the disclosure of the text messages is compatible with the purposes for which the


                                                 12
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 17 of 30



documents were collected and because it was authorized by a routine use—specifically routine use

(k)—contained within OIG’s SORN, assuming they were held within a system of records at all.

See Mem. in Supp. of Defs.’ Mot. for Summ. J. at 13-22, ECF No. 14-1 (“Defs.’ Mem.”). Plaintiff

attempts to refute those legal conclusions by pointing to questions of fact that remain—though

none of them are legally relevant and therefore cannot defeat Defendants’ motion for summary

judgment.

       A.      The Department Properly Relied on the OIG’s SORN.

       Plaintiff claims, incorrectly, that the Department has not established the “Factual

Predicates” to rely on the relevant routine use in the OIG’s SORN. Opp’n at 22. While Plaintiff

acknowledges that the OIG’s SORN contains the routine use through which the Department

disclosed the text messages, Plaintiff argues that the disclosure may still violate the Privacy Act

because Defendants “have not established that they retrieved and disclosed Ms. Page’s text

messages solely from the OIG-001 system.” Opp’n at 22. Plaintiff’s assertion is incorrect as a

factual matter, as Mr. Rosenstein’s sworn declaration clearly states that the Department received

from OIG the text messages disclosed to the media. See Rosenstein Decl. ¶ 9; see also Boyd Decl.

¶ 8. Thus, to the degree the text messages were contained in any relevant system of records, and

that any SORN is applicable, it is OIG’s.

       Plaintiff attempts to muddy the waters by pointing to language in Mr. Winn’s declaration

that he “assumed” for the purposes of his analysis that the records came from an OIG system of

records. Opp’n at 22, 24 (citing Winn Decl. ¶¶ 8–9). But Plaintiff grounds her argument in a

misunderstanding of Mr. Winn’s analysis. When Mr. Winn analyzed the text messages prior to

their disclosure to the media, he assumed for the purposes of argument, and in the light most

favorable to Plaintiff and Mr. Strzok, that the text messages were, in fact, contained within OIG’s

system of records. As Mr. Winn explained in his declaration, “emails and text messages maintained
                                                13
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 18 of 30



in the Department’s general archives have not constituted ‘records’ in a ‘system [of] records’ that

would be subject to the Privacy Act.” Winn Decl. ¶ 8. Of course, if that assumption were incorrect,

and the text messages the Department received from OIG were not, in fact, contained in a system

of records, the Privacy Act would not apply at all. See 5 U.S.C. § 552a(b).

       Plaintiff points out that the relevant text messages may have been contained in “multiple”

systems of records. See Opp’n at 23. That is conceivable, but it is also irrelevant, because there

can be no dispute that ODAG received the text messages that were disclosed from OIG, see

Rosenstein Decl. ¶ 9, and that routine use (k) of the OIG’s SORN allows certain disclosures to the

media, 72 Fed. Reg. 36,725, 36,726 (July 5, 2007). The Privacy Act authorizes disclosure of

agency records when authorized by “a routine use” published in the Federal Register. 5 U.S.C.

§ 552a(b)(3) (emphasis added). It does not, as Plaintiff would have the Court believe, require the

government to ensure that the disclosure is permitted by the SORN of all other systems of records

in which the same information may also be stored. As discussed above with respect to the FBI, the

result of Plaintiff’s argument would be to eliminate altogether the requirement for litigants to

establish willfulness or intentionality in order to recover money damages, because any other

government agency or component that may have stored the same records was not involved in the

decision to disclose the text messages. See Part I, supra; see also 5 U.S.C. § 552a(g)(4).

       Finally, even if one were to assume that the text messages were located within a system of

records maintained by the Office of the Deputy Attorney General (“ODAG”), after that component

received the text messages from OIG, the result would be the same, and Defendants would still be

entitled to summary judgment. The ODAG SORN, “General Files System of the Deputy Attorney

General,” JUSTICE/DAG-013, includes a routine use that is substantively identical to routine use

(k) of the OIG SORN, relied on by Mr. Winn in his December 12, 2017 analysis. See Privacy Act



                                                14
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 19 of 30



of 1974; Systems of Record, 57 Fed. Reg. 8473, 8474 (Mar. 10, 1992) (“These records may be

disclosed to the news media and the public pursuant to 28 C.F.R. 50.2 unless it is determined that

release of the specific information in the context of a particular case would constitute an

unwarranted invasion of privacy.”). Mr. Winn’s analysis would therefore apply equally, even if

the ODAG SORN were to govern.

       B.      The Department’s Disclosure to the Media Was Compatible with the
               Purposes for Which Those Records Were Collected.

       The record conclusively establishes that the Department’s purpose for releasing Plaintiff’s

text messages to the media is compatible with the purpose for which OIG collected the messages

during its review. Compare Rosenstein Decl. ¶¶ 5, 13, 18 (noting that the purpose of the disclosure

was to further the Department’s goal of being transparent and forthcoming with the public about

potential misconduct), with A Review of Various Actions by the Federal Bureau of Investigation

and Department of Justice in Advance of the 2016 Election at i (“OIG Report”) (noting that the

purpose of the review was to respond to public and congressional concerns regarding the

Department’s and the FBI’s handling of the Midyear investigation), https://www.justice.gov/file/

1071991/download. Plaintiff’s arguments to the contrary are meritless.

               1.     The Department Correctly Applied the Compatibility Test.

       Plaintiff contends that the Department’s December 12, 2017 disclosure fails the

compatibility requirement because it was not for the purpose of “facilitat[ing] OIG’s review of the

FBI’s Midyear investigation,” as required by OIG’s SORN. Opp’n at 25–26 (citing 72 Fed. Reg.

36,725). Plaintiff is incorrect. The compatibility requirement does not limit disclosures under the

OIG’s SORN to those made “in the course of investigating individuals and entities suspected of

having committed illegal or unethical acts[.]” Id. at 25 (quoting 72 Fed. Reg. at 36,725). Rather,

as the text of the SORN expressly provides, “[t]he primary purpose of the system is to enable


                                                15
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 20 of 30



[OIG] to carry out its responsibilities under the Inspector General Act of 1978, as amended, 5

U.S.C. App. 3, including its responsibility to conduct and supervise investigations relating to

programs and operations of the Department.” 72 Fed. Reg. at 36,725. That makes sense. Otherwise,

under Plaintiff’s reading, multiple other routine uses in OIG’s SORN would also be invalid. For

instance, disclosures “in connection with the hiring or continued employment of an employee or

contractor” by “state, local territorial, or tribal law enforcement or detention agencies” (routine

use (e)); disclosures to “the National Archives and Records Administration for purposes of records

management inspections” (routine use (j)); and disclosures to “the news media and the public”

(routine use (k)), clearly serve an information purpose, and are not made in the course of

investigating potential misconduct. See Fed. Reg. at 36,726.

       In any event, the relevant inquiry here is whether “the purpose for the collection of the

record in [this] specific case and the purpose of the disclosure” are compatible. Britt v. Naval

Investigative Serv., 886 F.2d 544, 548–49 (3d Cir. 1989) (emphasis added); see also Chichakli v.

Tillerson, 882 F.3d 229, 233 (D.C. Cir. 2018). As the OIG Report itself states, the purpose of

OIG’s review was to respond to Congress’s and the public’s concern about potential misconduct

during the Midyear investigation, particularly “allegations that certain investigative decisions were

based on improper considerations.” See OIG Report at i. There can be no dispute, then, that the

Department’s reason for the disclosure—to be transparent with the public about potential

misconduct, see Rosenstein Decl. ¶ 18—satisfies the compatibility threshold. See Ames v. U.S.

Dep’t of Homeland Security, 861 F.3d 238, 240 n.1 (D.C. Cir. 2017) (requiring, at most, a “nexus

approaching an identity of purpose”).

       Plaintiff’s only real rejoinder is to fault the Department for defining its purpose at “a level

of generality” that “would render [the compatibility requirement] largely meaningless,” Opp’n at



                                                 16
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 21 of 30



26, but that argument fares no better. Accepting that public transparency is a legitimate purpose

for which records subject to OIG’s SORN may be disclosed does not mean that the government

can “justify virtually any disclosure of individual records from a pending OIG investigation

involving a matter of public interest,” id. To the contrary, as detailed in Mr. Winn’s declaration,

routine use (k) requires that the Department assesses—on a case-by-case basis—whether a

disclosure would constitute an “unwarranted invasion of personal privacy” by balancing the

public’s interest in disclosure against the individual’s privacy interests in the records. See Winn

Decl. ¶¶ 11–18. Nor would the Department’s interpretation of OIG’s SORN create a de facto

exception for all “information [that] could enter the public domain in the future through other

means,” Opp’n at 27. To be sure, Mr. Winn considered the fact that Plaintiff’s text messages would

likely be released by Congress the very next day. See Winn Decl. ¶ 16. But, as his declaration

makes clear, that fact was but one of many considerations in his thorough Privacy Act analysis.

See id. at ¶¶ 11–18 (noting that Plaintiff’s privacy interest was also diminished by the fact that the

communications took place on her FBI issued cell-phone; that the texts were exchanged with

another high-ranking FBI official; and that the existence of the messages had already been reported

on by multiple media outlets).

       Plaintiff also points out at several points in her brief that the OIG’s review of various

actions by the FBI and the Department in connection with its investigation into the use of a private

email server by former Secretary of State Clinton was still ongoing on December 12, 2017. See,

e.g., Opp’n at 4, 15, 26, 29. There is no dispute in that regard. Yet, Plaintiff fails to provide any

doctrinal basis to believe that the ongoing nature of the OIG’s review is in any way relevant.

Plaintiff may be attempting to suggest that the Department’s disclosure of the text messages does

not meet the compatibility test because the disclosure could have interfered with the OIG’s



                                                 17
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 22 of 30



investigation. If so, Plaintiff’s claim is meritless. It is a matter of public record that the Department

did not consult OIG regarding the release of the text messages to the media. See Def.’s Mem. at 7

n.3 However, OIG did not object to the Department’s release of the text messages to Congress,

provided that the Department determined there were no legal restrictions to doing so, id., and Mr.

Rosenstein was specifically advised “that the disclosure would not interfere with any ongoing

investigation.” Rosenstein Decl. ¶ 11. It is implausible to believe that OIG would have signed off

on the disclosure to Congress, even conditionally, if there was a risk that making the information

public would have compromised the investigation, as members of Congress are generally not

subject to restrictions, such as those under the Privacy Act, that would prevent them from

disseminating information to the public.

                2.      Plaintiff’s Speculation about the Department’s Motives Has No Bearing
                        on the Compatibility Analysis.

        Perhaps recognizing that the government’s stated (and accurate) purpose satisfies the

compatibility requirement, Plaintiff dedicates the bulk of her compatibility argument to attacking

its credibility instead. See Opp’n at 25–26 (stating that OIG “emphatically disclaimed any role in

the December 12 disclosure” (italics omitted)); id. at 27 (arguing that the “factual circumstances

associated with the December 12 disclosure make clear that it was highly unusual”). But that is a

red herring. As discussed above, the sworn statement of Mr. Rosenstein—the decision-maker—

that the disclosure was motivated by the Department’s goal of public transparency, see Rosenstein

Decl. ¶ 18, is entitled to a presumption of good faith. See, e.g., Corel, 165 F. Supp. 2d at 35 (“To

justify departing from the presumption that government officials act in good faith in the discharge

of their duties, the plaintiff ‘must allege and prove, by clear and strong evidence, specific acts of

bad faith on the part of the government’”). Neither the logistics of the disclosure nor OIG’s

statement has anything to do with Mr. Rosenstein’s well-founded belief that the disclosure would


                                                   18
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 23 of 30



comport with the Privacy Act and his intention of furthering public transparency. See Defs.’ Mem.

at 22, 25; Part III, supra. Plaintiff’s mere speculation to the contrary cannot defeat Defendants’

motion for summary judgment.

       C.      The Department Properly Relied on Routine Use (k) from the OIG SORN.

               1.      Routine Use (k) Permits the Department’s Disclosure to the Media.

       Plaintiff makes several attempts to show why the disclosure does not fall within routine

use (k) of the OIG SORN, none of which is convincing. Plaintiff suggests that the Court should

interpret routine use (k) to apply only to, “for example, the release of final OIG reports

summarizing the Inspector General’s findings and conclusions.” Opp’n at 28. But Plaintiff

misreads the actual text of the routine use, which states that “[r]ecords in this system may be

disclosed . . . [t]o the news media and the public, including disclosures pursuant to 28 C.F.R. 50.2,

unless it is determined that release of the specific information in context of a particular case would

constitute an unwarranted invasion of personal privacy.” 72 Fed. Reg. at 36,725–26 (emphasis

added). Nothing in the text of the OIG SORN limits the Department to providing information to

the media only when it is part of an official OIG report. See 72 Fed. Reg. at 36,725 (describing

“Categories of Records in the System,” of which “reports” are only one). Plaintiff’s interpretation

of the SORN, moreover, would lead to absurd results, preventing the Department from

commenting to the public on the details of the OIG’s work, even on matters of great national

importance, and even when there is no investigatory or law enforcement justification for

withholding the information.

       Plaintiff also quotes from a Department regulation governing the release of information to

suggest that the disclosure of the text messages was improper. See Opp’n at 29 (quoting 28 C.F.R.

§ 50.2(c)(1)). Plaintiff’s argument suffers from at least two fatal flaws. First, routine use (k) states

the Department may release information “[t]o the news media and the public, including disclosures

                                                  19
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 24 of 30



pursuant to 28 CFR 50.2, unless it is determined that release of the information in the context of a

particular case would constitute an unwarranted invasion of personal privacy.” 72 Fed. Reg. at

36,726 (emphasis added). Given that the SORN expressly allows for disclosures of the type

described in that regulation when the Department has made the predicate determination regarding

personal privacy, Plaintiff’s argument that the Department somehow acted “contrary” to either the

SORN or the regulation is nonsensical. Opp’n at 29. Furthermore, the portion of the regulation

Plaintiff cites, 28 C.F.R. § 50.2(c)(1), applies only to the disclosure of information “associated

with a civil action” where “there is a reasonable likelihood that such dissemination will interfere

with a fair trial.” Plaintiff does not even attempt to argue that an ongoing OIG review is a “civil

action” or that there was the possibility of a “trial.”

        Plaintiff also relies on testimony by the Inspector General (“IG”) from December 2019, in

which he said that it would be inappropriate for OIG investigators to give interviews regarding an

ongoing investigation. See Opp’n at 29 (quoting Crossfire Hurricane Report Hearing before the

S. Comm. On the Judiciary, 116th Cong. (Dec. 11, 2019)). The IG’s testimony, however, does not

include any analysis of the relevant routine use, or whether it would be permissible under the

Privacy Act to release information to the public in any specific instance. The IG said that “giving

preliminary ideas, advice, guidance statements, can be misleading and you should not be releasing

final conclusions until you get to the end of the investigations.” See id. But none of those things

occurred here. The Department determined that a discrete set of information was appropriate for

release because, among other reasons, doing so would be in the public interest, and because the

information would likely be public soon after it was disclosed to Congress. See Rosenstein Decl.

¶ 18; see also Winn Decl. ¶¶ 10–18.




                                                   20
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 25 of 30



       Left with no valid argument based in the text of the routine use, Plaintiff next tries to create

an issue of material fact based on an email from a Reuters reporter, Mark Hosenball, in which he

suggested that the Department’s disclosure was somehow unique based on his discussions with

“one or two people,” neither of whom are identified. See Opp’n at 29 (citing Jeffress Decl., Ex.

D). Fortunately, the Court need not rely on that sort of second- or third-hand information to

evaluate Plaintiff’s claim. Regardless of what Mr. Hosenball or his source(s) may think of the

disclosure, routine use (k), on its face, covers the Department’s disclosure to the media, because

the Department determined in the context of a particular case that the disclosure would not

constitute an unwarranted invasion of personal privacy. The details of that disclosure—such as the

time of day it was made or the fact that OIG’s review was ongoing—are simply immaterial.

       Plaintiff further claims that, if the routine use were interpreted to allow the December 12,

2017 disclosure, it “would not provide sufficient notice to someone in Ms. Page’s position”

regarding the potential that the messages could be disclosed. Opp’n at 30 (citing Dinh Tran v.

Dep’t of Treasury, 351 F. Supp. 3d 130, 137 (D.D.C. 2019)). Yet, the Department unquestionably

published routine use (k) in the Federal Register, see 72 Fed. Reg. at 36,726, and that routine use

plainly describes when it authorizes the Department to use its discretion to release information to

the media—i.e., at any time “unless it is determined that release of the specific information in the

context of a particular case would constitute an unwarranted invasion of personal privacy.” Id.

Plaintiff’s notice argument therefore lacks merit. Compare Tran, 351 F. Supp. 3d at 136–37

(rejecting the government’s interpretation of the word “benefit” to include a “work detail,” which

the court concluded was an overbroad interpretation of the relevant SORN).

       Plaintiff’s fallback argument is that routine use (k) is overly broad because, if interpreted

to allow disclosures to the media when the public interest outweighed the relevant privacy interest,



                                                 21
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 26 of 30



it would undermine the purposes of the Privacy Act. See Opp’n at 30. Plaintiff’s argument proves

too much, because the Department, including OIG, is required, in the context of a FOIA request,

to disclose information contained in certain of its records if it determines that the relevant privacy

interests are outweighed by the public interest in disclosure, and a required disclosure under FOIA

is an exception to the Privacy Act. See 5 U.S.C. § 552(b)(6), (b)(7)(C); id. § 552a(b)(2). That is

the same balancing contemplated by the OIG routine use, see 72 Fed. Reg. at 36,726, and that the

Department conducted before releasing Plaintiff’s records, see Winn Decl. ¶¶ 10–18; see also

Rosenstein Decl. ¶¶ 13, 16. Congress clearly contemplated that agencies would, and should,

disclose certain material to the public where, as here, there is a substantial public interest in doing

so, even when the proposed disclosure may implicate privacy interests. See Getman v. NLRB, 450

F.2d 670, 674–75 (D.C. Cir. 1971). And, for that reason alone, an agency does not act contrary to

the Privacy Act when the public interest in disclosure outweighs the privacy interests of the

individual. See 5 U.S.C. § 552a(b)(2); id. § 552 (b)(6), (b)(7)(C).

               2.      The Department Made the Necessary Predicate Determination under
                       Routine Use (k) before Disclosing the Text Messages to the Media.

       Finally, Plaintiff spends several pages of her brief trying to convince the Court that there

is a question of material fact regarding whether the Department’s disclosure constituted an

unwarranted invasion of her personal privacy. See Opp’n at 30–34. Plaintiff’s argument is

untethered to the Privacy Act, which allows disclosures of information contained in an agency

system of records if authorized by a routine use published in the Federal Register. See 5 U.S.C.

§ 552a(b)(3). As relevant here, routine use (k) from the OIG’s SORN permits the disclosure of

information “[t]o the news media and the public . . . unless it is determined that the release of the

specific information in the context of a particular case would constitute an unwarranted invasion

of personal privacy.” 72 Fed. Reg. at 36,726 (emphasis added). But the Department did not


                                                  22
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 27 of 30



conclude that there would be an unwarranted invasion of personal privacy caused by the disclosure.

To the contrary, the senior career official responsible for advising Department leadership regarding

the lawfulness of proposed disclosures under the Privacy Act, Mr. Winn, determined the exact

opposite. Mr. Winn attested that, after a careful balancing of the individuals’ privacy interests and

the public interest, he concluded that the disclosure would not constitute an unwarranted invasion

of personal privacy. See Winn Decl. ¶¶ 11–18. And Plaintiff does not dispute that, when

authorizing the disclosure of text messages, Mr. Rosenstein relied on Mr. Winn’s conclusion. See

Rosenstein Decl. ¶¶ 16–18. The Department therefore made the appropriate predicate finding, and

the disclosure falls squarely within routine use (k). No additional factual development is required.

       Even assuming the Court were required to engage in an actual weighing of Plaintiff’s

privacy interests for the purposes of summary judgment—which it is not, both under the terms of

routine use (k) and because Mr. Rosenstein believed the disclosure was lawful—Plaintiff fails to

offer any reason to question Mr. Winn’s conclusion that the disclosure would not constitute an

unwarranted invasion of her privacy interest. Plaintiff faults the Department for not “starting from

the premise that the agency should shield sensitive personal information about employees collected

during an internal investigation.” Opp’n at 31. Yet the text messages were redacted to remove

purely personal information prior to their release. See Rosenstein Decl. ¶ 13; Winn Decl. ¶ 4; Boyd

Decl. ¶ 9. Plaintiff “vigorously disputes” whether the redactions were properly applied, Opp’n at

32, but it is inaccurate to say that the Department did not take steps to protect personal privacy.

       Plaintiff also all but ignores Mr. Winn’s thoughtful explanation of his analysis, in which

he considered both Plaintiff’s and Mr. Strzok’s privacy interests but concluded that they were

diminished based on the particular circumstances and ultimately outweighed by the public interest.

See Winn Decl. ¶¶ 11–18. Nowhere in Plaintiff’s brief does she credit, for example, that she and



                                                 23
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 28 of 30



Mr. Strzok exchanged the text messages using FBI-issued devices that were subject to monitoring.

Id. ¶ 14. Plaintiff also essentially ignores that the messages exhibited strong political opinions that

called into question her impartiality regarding matters related to her duties; the great public interest

in the subject matter; that the communications were exchanged with another high-ranking FBI

official; that the existence of the communications was already public; and that Congress (which is

not subject to the Privacy Act) also received the same messages. See id. ¶¶13–15; see also Opp’n

at 30 (acknowledging that the messages were generated “in the course of her employment”). All

of those factors were important pieces in Mr. Winn’s analysis and undermine any claim that the

Department failed to weigh Plaintiff’s privacy interests properly.

       Plaintiff also quotes selectively from the OIG Report to suggest that the text messages were

exclusively “of a personal nature, including discussions about their families, medical issues, and

daily events.” Opp’n at 32 (quoting OIG Report at 398). That is not the case. The OIG Report does

acknowledge that many of the over 40,000 text messages exchanged between Plaintiff and Mr.

Strzok were personal in nature, but the specific 375 messages disclosed to the media consisted

only of the subset that OIG identified as inappropriate and particularly troubling, and they were

redacted to remove certain personal information before they were disclosed. See Rosenstein Decl.

¶¶ 9, 13; Winn Decl. ¶ 9; Boyd Decl. ¶ 12; see also OIG Report at 398 (describing various

categories of text messages between Plaintiff and Mr. Strzok “that raised concern about political

bias in FBI investigations,” “specifically highlight[ing some] text messages because Strzok and

Page played important roles in investigations involving both Trump and Clinton, and the exchange

of these text messages on an FBI-issued device potentially created the appearance of bias”).

       Along the same lines, also absent from Plaintiff’s brief is any acknowledgement that her

communications with Mr. Strzok gave rise to a troubling appearance of bias on behalf of the



                                                  24
        Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 29 of 30



Department and the FBI on a matter of the highest public concern. Plaintiff again attempts to shield

herself from Mr. Winn’s analysis by misstating what the OIG found in its report. Plaintiff cites to

the OIG’s conclusion that the bias reflected in her and Mr. Strzok’s text messages did not “directly

affect[ ] specific investigations decisions.” OIG Report at iii; see also Opp’n at 31. And Plaintiff

goes further to claim that “there is no question that the Inspector General was in a far better position

to draw conclusions following its 16-month investigation than Mr. Winn and Mr. Rosenstein were

on the evening of December 12.” Opp’n at 31–32. But Plaintiff confuses bias that directly affects

an investigation with bias that is a matter of great public concern. Indeed, Plaintiff omits from her

brief that the OIG was concerned “[i]n particular” about “text messages exchanged by FBI Deputy

Assistant Director Peter Strzok and Lisa Page, Special Counsel to the Deputy Director, that

potentially indicated or created the appearance that investigative decisions were impacted by bias

or improper considerations.” OIG Report at iii. Mr. Winn properly relied on those same concerns

in concluding that there was a strong public interest in disclosing the text messages, which “was

sufficient to shift the presumption from protecting personal privacy to one favoring public

transparency.” Winn Decl. ¶ 17. Contrary to Plaintiff’s suggestion, the OIG’s conclusions support

Mr. Winn’s analysis and further weigh in favor of summary judgment.

                                          CONCLUSION

       For the reasons stated above, in Defendants’ opening brief, and in Defendants’ opposition

to Plaintiff’s Rule 56(d) motion, the Court should enter judgment in favor of Defendants.

Dated: May 11, 2020                                    Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       MARCIA BERMAN
                                                       Assistant Branch Director



                                                  25
Case 1:19-cv-03675-TSC Document 25 Filed 05/11/20 Page 30 of 30



                                   /s/ Bradley P. Humphreys
                                   BRADLEY P. HUMPHREYS
                                   GRACE X. ZHOU
                                   Trial Attorneys
                                   U.S. Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, NW
                                   Washington, D.C. 20001
                                   Phone: (202) 305-0878
                                   Fax: (202) 616-8460
                                   Bradley.Humphreys@usdoj.gov
                                   Counsel for Defendants




                              26
